DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu et al. (US 5,510,696) in view of Katsuji et al. (JPH0412640).
	Regarding claim 1, Naidu teaches a permanent magnet synchronous generator control system (see figure 1), comprising: a charging circuit (fig. 1: 130, 22) connected between a vehicle generator winding (fig. 1: 14) and a rechargeable battery (fig. 1: 54), the charging circuit comprising a chopper circuit (fig. 1: 130) and a rectifier circuit (fig. 1: 22), the chopper circuit (130) being configured to chop an AC voltage output by the vehicle generator winding (14) and output a chopped AC voltage to the rectifier circuit (22), the rectifier circuit (22) being configured to rectify the chopped AC voltage into a DC voltage and output the DC voltage to the rechargeable battery (54), (see figure 1 and col. 2, line 44 – col. 5, line 35; whenever bridge rectifier 22 is enabled, it will rectify the AC voltages generated in phase windings 16, 18 and 20 and will develop a direct voltage between conductors 36 and 38. Further, as will be explained in more detail hereinafter, the conduction angle of controlled rectifiers 24, 26 and 28 is controlled so that the direct voltage appearing between conductors 36 and 38 is maintained at a substantially constant value of about 14 volts irrespective of rotor speed. In this regard, the voltage generated in the phase windings 16, 18 and 20 varies as a function of engine and rotor speed and it is therefore necessary to control the direct voltage output of bridge rectifier 22 to provide a substantially constant direct voltage output for battery 54); a controller (fig. 1: 110) connected with the charging circuit, (see figure 1 and col. 5. Lines 7-9; controller 110 tends to increase the conduction angle of the controlled rectifiers of the bridge rectifiers by means of pulse generator 100).
However, Naidu does not explicitly teach a current detection circuit connected between the charging circuit and the rechargeable battery and configured to detect a magnitude of charging current output from the charging circuit to the rechargeable battery and send a detection result to the controller such that the controller is capable of controlling the charging circuit to adjust the magnitude of charging current based on the detection result from the current detection circuit; and a voltage feedback circuit connected with the controller and configured to detect a magnitude of charging voltage and send the detection result to the controller such that the controller is capable of controlling the charging circuit to adjust the magnitude of charging voltage based on the detection result from the voltage feedback circuit.
Katsuji teaches the output voltage of the alternator 1 is rectified by the three-phase rectifier 2, a charging current is passed through the battery 3, and a feedback voltage Va is output. Then, the comparator 7 compares the internal set reference voltage VaC with the feedback voltage Vss passed through the low-pass filter, and when VBs is lower than Vac, the output of the comparator 7 becomes 11 HPj, the chopper 6 is turned on, and the field winding is performed. A current is passed through the wire 4 to increase the output voltage of the generator 1, and Va becomes high; and the power element current signal detected by the detection resistor 17 is amplified by the current detection circuit 16 and then becomes an IIK signal, and feedback control is performed so as to match the current command value IZC. FIG. 7 shows a detailed configuration diagram of the alternator. Reference numeral 1 is an alternator, and armature winding 10. Field winding 4. It is composed of a three-phase rectifier 2 and the like. When the rotor around which the field winding 4 is wound is rotated by a drive device such as an engine, a three-phase AC voltage is generated from the armature winding of 10. After converting the alternating current into a DC voltage including the pulsating voltage by this three-phase rectifier, a current is passed through the charging current to the battery 3 (see page 1, lines 28-34, and page 6, lines 224-232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Katsuji into the permanent magnet synchronous generator control system of Naidu in order to stabilize voltage control properties by providing the voltage feedback loop of an AC generator for battery charge.
Regarding claim 16, further Katsuji discloses the permanent magnet synchronous generator control system, wherein the current detection circuit comprises a current detection resistor and an operational amplifier circuit matched with the current detection resistor, which are connected between the rectifier circuit and the rechargeable battery, and an output terminal of the operational amplifier circuit is connected with a first data terminal of the controller, (page 6, lines 224-232; the power element current signal detected by the detection resistor 17 is amplified by the current detection circuit 16 and then becomes an IIK signal, and feedback control is performed so as to match the current command value IZC. FIG. 7 shows a detailed configuration diagram of the alternator. Reference numeral 1 is an alternator, and armature winding 10. Field winding 4. It is composed of a three-phase rectifier 2 and the like. When the rotor around which the field winding 4 is wound is rotated by a drive device such as an engine, a three-phase AC voltage is generated from the armature winding of 10. After converting the alternating current into a DC voltage including the pulsating voltage by this three-phase rectifier, a current is passed through the charging current to the battery 3).
Regarding claim 17, furthermore Naidu discloses the permanent magnet synchronous generator control system, wherein the voltage feedback circuit comprises a first resistor (fig. 1: 114) and a second resistor (fig. 1: 116) connected in series (see figure 1), a node between the first resistor (114) and the second resistor (116) is connected with a second data terminal of the controller (110), and a branch circuit comprising the first resistor (114) and the second resistor (116) is connected in parallel with the battery (54), (see figure 1).
Regarding claim 18, further Katsuji discloses a method for controlling the permanent magnet synchronous generator control system, comprising: the current detection circuit detecting the magnitude of charging current and sending the detection result to the controller and the controller controlling the charging circuit to adjust the magnitude of charging current based on the detection result from the current detection circuit; and the voltage feedback circuit detecting the magnitude of charging voltage and sending the detection result to the controller and the controller controlling the charging circuit to adjust the magnitude of charging voltage based on the detection result from the voltage feedback circuit, (see page 1, lines 28-34, and page 6, lines 224-232; the output voltage of the alternator 1 is rectified by the three-phase rectifier 2, a charging current is passed through the battery 3, and a feedback voltage Va is output. Then, the comparator 7 compares the internal set reference voltage VaC with the feedback voltage Vss passed through the low-pass filter, and when VBs is lower than Vac, the output of the comparator 7 becomes 11 HPj, the chopper 6 is turned on, and the field winding is performed. A current is passed through the wire 4 to increase the output voltage of the generator 1, and Va becomes high; and the power element current signal detected by the detection resistor 17 is amplified by the current detection circuit 16 and then becomes an IIK signal, and feedback control is performed so as to match the current command value IZC. FIG. 7 shows a detailed configuration diagram of the alternator. Reference numeral 1 is an alternator, and armature winding 10. Field winding 4. It is composed of a three-phase rectifier 2 and the like. When the rotor around which the field winding 4 is wound is rotated by a drive device such as an engine, a three-phase AC voltage is generated from the armature winding of 10. After converting the alternating current into a DC voltage including the pulsating voltage by this three-phase rectifier, a current is passed through the charging current to the battery 3).
Regarding claim 19, further Katsuji discloses the controlling method, wherein the chopper circuit comprises a three-terminal bidirectional AC switch connected between the generator and the controller, and the controller controlling the charging circuit to adjust the magnitude of charging voltage based on the detection result from the voltage feedback circuit comprises: the controller controls ON-time of the three-terminal bidirectional AC switch in the chopper circuit to decrease when the charging voltage is higher than a set value; and the controller controls the ON-time of the three-terminal bidirectional AC switch in the chopper circuit to increase when the charging voltage is less than the set value, (see page 1, lines 28-34).
Allowable Subject Matter
6.	Claims 2-15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the vehicle generator is a single-phase generator; the chopper circuit comprises a three-terminal bidirectional AC switch connected between a first output terminal of the single-phase generator and the controller; and the rectifier circuit comprises a rectifier bridge connected between a first electrode of the three-terminal bidirectional AC switch, a second output terminal of the single-phase generator winding, and positive and negative terminals of the battery.” Claim 5 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the vehicle generator is a two-phase generator which comprises a first phase winding and a second phase winding; the charging circuit comprises a first parallel branch connected between the first phase winding and the controller and a second parallel branch connected between the second phase winding and the controller; and each of the parallel branches comprises a first chopper circuit and a second chopper circuit connected in parallel with each other and respectively connected to a corresponding phase winding, and a rectifier circuit connected between the first chopper circuit and second chopper circuit and the rechargeable battery.” Claim 12 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the vehicle generator is a three-phase generator comprising a first phase winding, a second phase winding, and a second phase winding; and the chopper circuit comprises a first silicon controlled rectifier connected between the first phase winding and a first input/output terminal of the controller, a second silicon controlled rectifier connected between the second phase winding and a second input/output terminal of the controller, and a third silicon controlled rectifier connected between the third phase winding and a third input/output terminal of the controller.” And claim 20 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the chopper circuit comprises a three-terminal bidirectional AC switch connected between the generator and the controller, and the controller controlling the charging circuit to adjust the magnitude of charging current based on the detection result from the current detection circuit comprises: the controller controls the ON-time of the three-terminal bidirectional AC switch in the chopper circuit to increase when the charging current decreases; and the controller controls the ON-time of the three-terminal bidirectional AC switch in the chopper circuit to decrease when the charging current increases.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836